Exhibit 10.4
TELOS CORPORATION
NOTICE OF GRANT OF RESTRICTED STOCK


Notice is hereby given of the following restricted stock grant (the "Award") of
Class A Common Stock of Telos Corporation (the "Company" or "Telos"):


Award Recipient:


Grant Date:


Number of Shares:          [      ] shares of Class A Common Stock



Vesting Schedule: 25% upon the Grant Date, and 25% for each subsequent annual
anniversary of the Grant Date



The Award Recipient understands and agrees that the Award is granted subject to
and in accordance with the terms of the Telos Corporation 2016 Omnibus Long-Term
Incentive Plan (the "2016 Plan"). The Award Recipient further agrees to be bound
by the terms of the Plan and the terms of the Restricted Stock Agreement
attached hereto as Exhibit A. The Award Recipient hereby acknowledges receipt of
a copy of the Plan in the form attached hereto as Exhibit B. All capitalized
terms in this Notice shall have the meaning assigned to them in this Notice or
in the attached Restricted Stock Agreement.


Nothing herein shall modify your status as an at-will employee of the Company or
the terms of any employment agreement between you and the Company (if
applicable). Further, nothing herein guarantees you employment for any specified
period of time. This means that either you or the Company may terminate your
employment at any time for any reason, or no reason, subject to the terms of any
employment agreement between you and the Company (if applicable). You recognize
that, for instance, you may terminate your employment or the Company may
terminate your employment prior to the date on which your restricted stock
becomes vested.




TELOS CORPORATION
 
 
AWARD RECIPIENT
       
John B. Wood
 
[NAME]
 
Chairman & CEO
         
Date:
         

 
1

--------------------------------------------------------------------------------

EXHIBIT A


RESTRICTED STOCK AGREEMENT


RECITALS


A.          The Telos Board of Directors has adopted and approved the Telos
Corporation 2016 Omnibus Long-Term Incentive Plan (the "2016 Plan").  The
purpose of the 2016 Plan is to enhance the Company's and its subsidiaries'
ability to attract and retain highly qualified directors, officers, key
employees, and other persons and to motivate such persons to serve the Company
and its subsidiaries and to improve the business results and earnings of the
Company, by providing to such persons an opportunity to acquire or increase a
direct proprietary interest in the operations and future success of the Company.


B.          The Award Recipient is to render valuable services to the Company
(or a Parent,  Subsidiary or Affiliate), and this Agreement is executed pursuant
to, and is intended to carry out the purposes of the Plan in connection with the
Company's grant of restricted stock to the Award Recipient .


C.          All capitalized terms in this Agreement shall have the meaning
assigned to them in the Plan.


NOW, THEREFORE, it is hereby agreed as follows:


1.          GRANT OF RESTRICTED STOCK. The Company hereby grants to the Award
Recipient, as of the Grant Date, the number of Shares of restricted stock
specified in the Grant Notice.


2.          RESTRICTIONS ON TRANSFERABILITY. Notwithstanding any provisions of
the Plan to the contrary, no Shares of restricted stock granted hereunder may be
sold, assigned, transferred, pledged or otherwise encumbered unless and until
the shares proposed to be sold or transferred are vested.


3.          VESTING; TERMINATION OF EMPLOYMENT. Shares of restricted stock,
subject to the other terms and conditions set forth herein, shall become vested
if the Award Recipient remains continuously employed through each vesting date
specified in the Grant Notice. Should the Award Recipient die while holding
Shares of restricted stock, then the Shares shall become 100% vested upon his or
her death. Upon termination of employment for any other reason, any Shares of
restricted stock that have not yet vested shall be forfeited on the date of
termination, unless otherwise specified by the terms of any employment agreement
in place between the Award Recipient and the Company.


2

--------------------------------------------------------------------------------

4.          CORPORATE TRANSACTION.


(a)  In the event of any Corporate Transaction, the Shares of restricted stock
not otherwise vested shall automatically vest in full.


(b)  This Agreement shall not in any way affect the right of the Company to
adjust, reclassify, reorganize or otherwise change its capital or business
structure or to merge, consolidate, dissolve, liquidate or sell or transfer all
or any part of its business or assets.


5.          ADJUSTMENT IN SHARES. Should any change be made to the Common Stock
by reason of any stock split, stock dividend, recapitalization, combination of
shares, exchange of shares or other change affecting the outstanding Common
Stock as a class without the Company's receipt of consideration, appropriate
adjustments shall be made to the number and/or class of securities subject to
this award in order to reflect such change and thereby preclude a dilution or
enlargement of benefits hereunder.


6.          STOCK CERTIFICATES. Any stock certificate(s) representing the Shares
of restricted stock granted hereby will be stamped or otherwise imprinted with a
legend with respect to any applicable restrictions contained herein or in the
Plan and otherwise with respect to the sale or transfer of such shares. At the
election of the Company, any stock certificates evidencing Shares of restricted
stock shall be held by the Company on your behalf until such time as the
transfer of such Shares is no longer subject to the restrictions set out in the
Plan and this Agreement and you are no longer employed by the Company.


7.          COMPLIANCE WITH LAWS; TAX WITHHOLDING.


(a)  You agree that you are acquiring the Shares of restricted stock for
investment purposes and not with a view to the resale or distribution thereof;
that the Company may withhold from you any tax which it believes is required to
be withheld with respect to any benefit under the Plan or this Agreement, and
that you will make appropriate arrangements with the Company for satisfaction of
any applicable federal, state or local income tax withholding requirements or
like requirements. You may elect, on a tax withholding election form provided by
the Company, whether you will (i) deliver a personal check to the Company no
later than three (3) days following each annual vesting date; or (ii) authorize
the Company to deduct from your immediately subsequent paycheck following your
vesting an amount to satisfy the minimum amount of income and employment tax
withholding required upon the vesting date. The issuance of the Shares of
restricted stock shall be subject to compliance by the Company and the Award
Recipient with all applicable requirements of law relating thereto.


(b)  The inability of the Company to obtain approval from any regulatory body
having authority deemed by the Company to be necessary to the lawful issuance
and sale of any Common Stock pursuant to this award shall relieve the Company of
any liability with respect to the non-issuance or sale of the Common Stock as to
which such approval shall not have been obtained. The Company, however, shall
use its reasonable efforts to obtain all such approvals.


3

--------------------------------------------------------------------------------

8.          SUCCESSORS AND ASSIGNS. The provisions of this Agreement shall inure
to the benefit of, and be binding upon, the Company and its successors and
assigns and the Award Recipient, and the legal representatives, heirs and
legatees of the Award Recipient's estate.


9.          NOTICES. Any notice required to be given or delivered to the Company
under the terms of this Agreement shall be in writing and addressed to the
Company at its principal corporate offices. Any notice required to be given or
delivered to the Award Recipient shall be in writing and addressed to the Award
Recipient at the address indicated on the Company's books and records. All
notices shall be deemed effective upon personal delivery or upon deposit in the
U.S. mail, postage prepaid and properly addressed to the party to be notified.


10.          CONSTRUCTION. This Agreement and the award evidenced hereby are
made and granted pursuant to the Plan and are in all respects limited by and
subject to the terms of the Plan. All decisions of the Committee with respect to
any question or issue arising under the Plan or this Agreement shall be
conclusive and binding on all persons having an interest in this award.


11.          GOVERNING LAW. The interpretation, performance and enforcement of
this Agreement shall be governed by the laws of the State of Maryland without
resort to that state's conflict-of-laws rules or principles.


12.          BOARD APPROVAL. If the Shares covered by this Agreement exceed, as
of the Grant Date, the number of shares of Common Stock which may be issued
under the Plan as last approved by the Board, then this award shall be void with
respect to such excess shares, unless Board approval of an amendment
sufficiently increasing the number of shares of Common Stock issuable under the
Plan is obtained in accordance with the provisions of the Plan.  If Shares
covered by this Agreement are granted prior to any required approval of the Plan
by the Board of the Company, any such grant shall be subject to the condition
subsequent of such Board approval but shall be deemed effective as of the Grant
Date as listed in the Grant Notice.


13.          FORFEITURE OF SHARES. If the Award Recipient becomes obligated to
return all or a portion of the Shares of restricted stock to the Company due to
a forfeiture of such Shares pursuant to this Agreement, and fails to deliver the
certificates representing such Shares in accordance with the terms of this
Agreement, the Company may, at its option, in addition to all other remedies it
may have, send to you, to the address listed on the books of the Company,
written notice and thereupon shall cancel on its books the certificates
representing the Shares to be returned to the Company. Thereupon, all of your
rights in and to said Shares shall terminate. The Company shall not be obligated
to give notice to any holder of Shares of restricted stock if such holder does
not appear on the stock transfer ledger of the Company as the registered holder
of such Shares.






4

--------------------------------------------------------------------------------

APPENDIX


The following definitions shall be in effect under the Agreement:


A.          Affiliate: For purposes of this Agreement, "Affiliate" shall refer
to Telos Identity Management Solutions, LLC or Telos ID.


B.
Agreement shall mean this Restricted Stock Agreement.



C.          Award Recipient shall mean the person to whom the restricted stock
is granted as specified in the Grant Notice.


D.          Board shall mean the Company's Board of Directors.


E.          Code shall mean the Internal Revenue Code of 1986, as amended.


F.          Common Stock shall mean the Company's Class A Common Stock.


G.          Company shall mean Telos Corporation, a Maryland corporation.


H.          Employee shall mean an individual who is a common law employee of
the Company.


I.          Grant Date shall mean the date of grant of the option as specified
in the Grant Notice.


J.          Grant Notice shall mean the Notice of Grant of Restricted Stock
accompanying the Agreement, pursuant to which the Award Recipient has been
informed of the basic terms of the award evidenced hereby.
K.          Parent shall mean any corporation (other than the Company) in an
unbroken chain of corporations ending with the Company, provided each
corporation in the unbroken chain (other than the Company) owns, at the time of
the determination, stock possessing fifty percent (50%) or more of the total
combined voting power of all classes of stock in one of the other corporations
in such chain.
L.          Plan shall mean the Company's 2016 Omnibus Long-Term Incentive Plan.


M.          Service shall mean the Award Recipient's performance of services for
the Company (or any Parent or Subsidiary) in the capacity of an Employee, a
non-employee member of the board of directors or an independent consultant.


N.          Shares shall mean the shares granted to the Award Recipient as
specified in the Grant Notice.


O.          Subsidiary shall mean any corporation (other than the Company) in an
unbroken chain of corporations beginning with the Company, provided each
corporation (other than the last corporation) in the unbroken chain owns, at the
time of the determination, stock possessing fifty percent (50%) or more of the
total combined voting power of all classes of stock in one of the other
corporations in such chain.


5

--------------------------------------------------------------------------------

P.          Vesting Schedule shall mean the vesting schedule specified in the
Grant Notice pursuant to which the Award Recipient is to vest in the restricted
Shares in a series of installments over his or her period of Service.
 


6

--------------------------------------------------------------------------------

EXHIBIT B
2016 PLAN


7